MEMORANDUM OPINION
                                        No. 04-12-00596-CV

                                       David RODRIGUEZ,
                                             Appellant

                                                 v.

 THE MALAISE LAW FIRM, Individually, Stephen Cennamo, Individually and as Employee
        of The Malaise Law Firm, and John Amos Longoria, Sr., Individually,
                                    Appellees

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012-CI-11758
                        Honorable Victor Hugo Negron Jr., Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 31, 2012

DISMISSED

           Pro se appellant David Rodriguez filed a notice of appeal and an affidavit of indigence

with this court. On September 28, 2012, we abated this appeal to the trial court to allow a

contest to appellant’s affidavit of indigence. See TEX. R. APP. P. 20.1; Higgins v. Randall Cnty.

Sheriff’s Office, 257 S.W.3d 684, 688 (Tex. 2008). On October 19, 2012, appellant filed a

motion to dismiss the appeal; the motion included a certificate of service on appellees. To date,

appellees have not filed any objection to appellant’s motion.
                                                                                     04-12-00596-CV


       Therefore, we withdraw our September 28, 2012 order abating this appeal. We reinstate

this appeal on this court’s docket, grant appellant’s motion, and dismiss this appeal. See TEX. R.

APP. P. 42.1(a)(1). Costs of this appeal are taxed against appellant. See id. R. 42.1(d).



                                                      PER CURIAM




                                                -2-